NORTHCUTT, Judge.
Aston Brown appeals a final judgment annulling his marriage to Evelyn Taylor. Brown argues that annulment was improper because the parties had consummated the marriage. We agree and reverse.
According to the record before this court, Taylor and Brown were married on September 14, 2002. About six months later, Taylor filed a petition for annulment alleging that Brown fraudulently induced her to marry. But it is undisputed that the parties consummated their marriage. A marriage that has been consummated cannot be annulled for fraud. Adler v. Adler, 805 So.2d 952 (Fla. 2d DCA 2001). Accordingly, we reverse the annulment and remand for proceedings on the alter*1017native count for dissolution of marriage, as pleaded in Taylor’s amended complaint.
Reversed and remanded.
STRINGER and WALLACE, JJ., Concur.